Matter of Camarda v Charlot (2022 NY Slip Op 05316)





Matter of Camarda v Charlot


2022 NY Slip Op 05316


Decided on September 28, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

COLLEEN D. DUFFY, J.P.
JOSEPH J. MALTESE
LINDA CHRISTOPHER
JANICE A. TAYLOR, JJ.


2021-07438
 (Docket Nos. F-8229-09/20H, F-8229-09/21I)

[*1]In the Matter of Joseph Camarda, appellant,
vMarie Charlot, respondent.


Joseph Camarda, Belle Terre, NY, appellant pro se.
Marie Charlot, Saint James, NY, respondent pro se.

DECISION & ORDER
In related proceedings pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Suffolk County (Paul M. Hensley, J.), dated July 2, 2021. The order denied the father's objections to an order of the same court (Darlene Jorif-Mangane, S.M.) dated May 21, 2021, which, after a hearing, dismissed the father's petitions for a downward modification of his child support obligation.
ORDERED that the appeal is dismissed, without costs or disbursements.
An appellant is obligated to assemble a proper record on appeal, which must include any relevant transcripts of proceedings before the hearing court or trial court (see CPLR 5525; Matter of Petrosino v Petrosino, 192 AD3d 1037; Matter of Leacock v Muhammad, 165 AD3d 942; Matter of Butti v Butti, 92 AD3d 781, 782). Here, the father's failure to provide this Court with the transcripts of the Family Court hearing renders the record on appeal inadequate to enable this Court to reach an informed determination on the merits. Accordingly, the appeal must be dismissed (see Matter of Petrosino v Petrosino, 192 AD3d at 1037; Matter of Leacock v Muhammad, 165 AD3d at 942; Matter of Butti v Butti, 92 AD3d at 782).
DUFFY, J.P., MALTESE, CHRISTOPHER and TAYLOR, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court